221


             OFFICE   OF THE   ATTORNEY     GENERAL     OF TEXAS

                                  AUSTIN




Bureau of Labor StatIstica
*UtJtiE,     TeXae


Gsntlelcen    :                      AttentiopC%r&            *+ Steward




                                                   t    for our   opinion
with    seteronee     t                                qbo ve .

                                             otment on the rub sotbe-
                                                    tinted as dhapter GM,
                                                    of the Forty-fifth
                                                   rtaia aeotlona were
                                           ae BilL Ro. 419, prlnted aa
                                           8, General laua of the Forty-

                       bovs anaotmenta the word *bolloP ia
                        used for gsneratlng ataam for power or
                       e oagtton to tkieorigEiZ7aat aeolsroa
                     provide fox thr,fnapectton of atam
                    tion 9, which rsqtiireaeach o&m-to
have a Csrtificats of Qpsratlon before a boiler may ba lawfu~~
operated, begins as followa: %o steam boiler, unleaa othor-
wlae speclf’ioally exaurptedin this-     shall be operated
within the &tats of TSIWW uolesa auah bollsr has baen ze&later-
e4 with the Bureeu of labor 8tatiatioa,w eto.   .ieotion ,4 m-
qtires the Colpleiaaionerof Labor Statiatios to make, or tzauae
                                                                  22:


Bureau or Labor Statiatios, page 9


to be made, periodio ioapeotions of both stationary and port-
able boilers refers to auoh a8 "etationary eteam" and "port-
able steam" boilers. And so on through outthebody    cf the
&t, the word boiler ia almost always prefaced cith the word
"steam." The emeqenoy   olause avsrsx  "'Theract that we do
not have a law in kesas providing for the inspection of steam
boilers areatea an exergenoy,* eta.
      No different language bearing on the question b&ore  ua
appears in the amendatory act of 1939, aupra. The oommlaaioner
la empowered to fix and collect fees for the insp8otion or
"steam boilers" only.
      Webster'8 New International Uictionsry, Ed 3d., define8
"steam" aa "the inviaibls gae or vapor Into whioh water ie oon-
verted when heated to the boiling point.8
      Word8 h Phraaea, Per&   Ed., Yol, 40, p. 4Sl,.deflne8
“steam” a8 "the elastic acriform fluid Into wbioh water is oon-
verted when heats& to tL8 boiLing polnt;v citing Reyno'lde v.
iiashingtoniIea1Kstate Co., 49 A. 707, 709, 23 R. I. 199.
       In your letter of inquiry you state the tooiler in que8-
tlon contain *dowtherm instead of water" end generate "dowtherm
vapor .w You also apprise u8 that "dowtherW i8 a *8p80l~1
oomposltlon ~ofdisphenyl and diphenlyoxide" 8mrketed under the
trade naz16of *dowtherm " The queatioa we 8m8t determine ia
whether the gaa or vapoi produoed by boiling "dowtherm" mey be
at all olesairled as~H8team.W It ia olear rrom analy8la or the
terminology of the legislation hereinabove discusred that  your
departv&t ie 1in;itedto the registration and in8p4OtiOn of.
*8teamv boilera; that other typea of boilers do not dome wlthfn
the purview of tne statutse.
      iihetherthe gas or vapor generated by h8atlng wdowtherm"
to'lts boiling point I.8"steam* requires ttchnioal and aolentlfio
knowledge not posseaaed by ~8. Aooorbingly, w@ oonsulted Dr.
X. P. giohochand i?oiesaor 8f.A. Cunninghem of the Vn!niveroity
of Texar Chemioal G&neering   bohool. Ye are indebted to them
for the lnrormetion thatthe boiling of "dowthermW~produoe8 a
low-preeeura h dro-oarbon vapor - never "8teeQ*; that thiJr4fOrcl
a vessel oontafning "dowthermv instead or "water'"oould in no
proper aanse be termed a "steam boller"i ~:that tith hydrO-Oarbon
vapor produoed by boiling *dowtherm* the pre88ure i8 alwaya very
low as oompared to ,steam$ that it 18 easily aontrolled and not
nearly so dangaroua.
                                                                     22:

Bureau   or Labor statI4tic8,   prigs 3



      You are, thererore, advised that in our opinion your
question should be anawered in th8 negative.


                                      YoUrB    very      truly
                                              WrlZR;IL    OF TEXAS


  ATTOFBEY   GEXKHAL
                                                         hs8Irtant
BWlN